Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 10, 2003, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years and a five-year period of postrelease supervision and imposing a mandatory surcharge of $200 and a crime victim assistance fee of $10 pursuant to Penal Law § 60.35, unanimously modified, on the law, to the extent of deleting the period of *232postrelease supervision and reducing the amounts of the mandatory surcharge and crime victim assistance fee to $150 and $5, respectively, and otherwise affirmed.
As the People correctly concede, since defendant committed the instant crime prior to the effective date of Penal Law § 70.45, which provided for postrelease supervision, and prior to the effective date of legislation increasing the mandatory surcharge and crime victim assistance fees, defendant’s sentence is unlawful to the extent indicated (People v Thomas, 278 AD2d 174 [2000]; People v Clarke, 111 AD2d 11 [1985]). We perceive no other basis for reducing the sentence. Concur—Andrias, J.P., Ellerin, Lerner and Gonzalez, JJ.